DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a1) as being anticipated by Iyama (US 7,697,220).
	As to claim 1, Iyama teaches an optical imaging system (Iyama Figs. 10-11) comprising a first lens, a second lens, a third lens, a fourth lens, a fifth lens sequentially disposed in ascending order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Iyama Fig. 10 - L1, L2, L3, L4, L5), wherein the third lens has a refractive index of about 1.6 or more (Iyama col. 15:20-67 - n3 = 1.92286), a field of view of about 100o or more (Iyama col. 15:20-67 - FOV = 2*65.00o = 130o), the first lens has negative refractive power (Iyama Fig. 10 - L1), an image side surface of the second lens is convex (Iyama Fig. 11 - r4), an image side surface of the third lens is concave (Iyama Fig. 11 - r6), an object side surface of the fifth lens is convex (Iyama Fig. 11 - r10), the optical imaging system has a total number of five lenses with refractive power (Iyama Figs. 10-11), and satisfying f ≤ 1.76 mm (Iyama col. 15:20-67 - f = 1.04mm).
	As to claim 2, Iyama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Iyama further teaches an object side surface of the first lens is convex (Iyama Fig. 11 - r1 being convex off-axis; col. 14:57-65).
	As to claim 4.
Claims 1-5, 7-11, 13, 15-16 are rejected under 35 U.S.C. 102(a2) as being anticipated by Tseng et al. (US 10,209,488 - Tseng).
	As to claim 1, Tseng teaches an optical imaging system (Tseng Fig. 11) comprising a first lens, a second lens, a third lens, a fourth lens, a fifth lens sequentially disposed in ascending order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Tseng Fig. 11 - 610, 620, 630, 640, 650), wherein the third lens has a refractive index of about 1.6 or more (Tseng Table 11 - n3 = 1.671), a field of view of about 100o or more (Tseng Table 11 - FOV = 2*HFOV = 2*57.6o = 115.2o), the first lens has negative refractive power (Tseng Table 11 - f1 < 0), an image side surface of the second lens is convex (Tseng Fig. 11 - 622), an image side surface of the third lens is concave (Tseng Fig. 11 - 632), an object side surface of the fifth lens is convex (Tseng Fig. 11 - 651), the optical imaging system has a total number of five lenses with refractive power (Tseng Fig. 11), and satisfying f ≤ 1.76 mm (Tseng Table 11 - f = 1.24mm).
	As to claim 2, Tseng teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tseng further teaches an object side surface of the first lens is convex (Tseng Fig. 11 - 611 convex off axis).
	As to claim 3, Tseng teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tseng further teaches an object side surface of the second lens is convex (Tseng Fig. 11 - 621).
	As to claim 4, Tseng teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tseng further teaches an object side surface of the third lens is convex (Tseng Fig. 11 - 631).
claim 5, Tseng teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tseng further teaches an object side surface of the fourth lens is convex (Tseng Fig. 11 - 641 convex off axis).
	As to claim 7, Tseng teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tseng further teaches an F number of the optical imaging system is less than about 2.3 (Tseng Table 11 - Fno = 1.94).
	As to claim 8, Tseng teaches an optical imaging system (Tseng Figs. 11, 13) comprising a first lens, a second lens, a third lens, a fourth lens, a fifth lens sequentially disposed in ascending order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Tseng Fig. 11 - 610, 620, 630, 640, 650; Fig. 13 - 710, 720, 730, 740, 750), wherein the third lens has a refractive index of about 1.6 or more (Tseng Table 11 - n3 = 1.671; Table 13 - n3 = 1.660), the first lens has negative refractive power and a convex object side surface (Tseng Table 11 - f1 < 0; Fig. 11 - 611 convex off axis; Table 13 - f1 < 0; Fig. 13 - 711 convex off axis), an image side surface of the second lens is convex (Tseng Fig. 11 - 622; Fig. 13 - 722), an image side surface of the third lens is concave (Tseng Fig. 11 - 632; Fig. 13 - 732), an object side surface of the fourth lens is convex (Tseng Fig. 11 - 641 convex off axis; Fig. 13 - 741 convex off axis), an object side surface of the fifth lens is convex (Tseng Fig. 11 - 651; Fig. 13 - 751), the optical imaging system has a total number of five lenses with refractive power (Tseng Figs. 11, 13), and satisfying f ≤ 1.76 mm (Tseng Table 11 - f = 1.24mm; Table 13 - f = 1.59mm).
claim 9, Tseng teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Tseng further teaches the third and fifth lenses have refractive index of 1.66 or more (Tseng Tale 11 - n3 = 1.671; n5 = 1.671).
	As to claim 10, Tseng teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Tseng further teaches an F number of the optical imaging system is less than about 2.3 (Tseng Table 11 - Fno = 1.94).	
	As to claim 11, Tseng teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Tseng further teaches satisfying TTL/ImgHT (Tseng col. 27:10-25 - TTL/ImgHT = 1.92).
	As to claim 13, Tseng teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Tseng further teaches a field of view of the optical imaging system is about 120o or more (Tseng Table 11 - FOV = 2*HFOV = 2*57.6o = 115.2o, where 115.2 is “about 120”).
	As to claim 15, Tseng teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Tseng further teaches satisfying 0.53 < CT5/sag5 (Tseng Fig. 25; col. 5:61-65; col. 9:25-45; col. 27:10-25; Table 12; Table 11 - CT5 = 0.280 - from Y52/f, aspheric equation, Table 12 asphere coefficients, then sag5 ≈ 0.21, thus CT5/sag5 ≈ 0.280/0.21).
	As to claim 16, Tseng teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Tseng further teaches satisfying |f1/f| < 4.0 (Tseng Table 13 - f1 = -4.90; f = 1.59).


Claims 1-5, 8, 13-16 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Chen et al. (US 9,696,519 - Chen).
	As to claim 1, Chen teaches an optical imaging system (Chen Fig. 1A) comprising a first lens, a second lens, a third lens, a fourth lens, a fifth lens sequentially disposed in ascending order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Chen Fig. 1A - 110, 120, 130, 140, 150), wherein the third lens has a refractive index of about 1.6 or more (Chen Table 1 - n3 = 1.639), a field of view of the optical imaging system is about 100o or more (Chen Table 1 - FOV = 2*HFOV = 2*70.0 = 140o) the first lens has negative refractive power (Chen Table 1 - f1 < 0), an image side surface of the second lens is convex (Chen Fig. 1A - 122), an image side surface of the third lens is concave (Chen Fig. 1A - 132), an object side surface of the fifth lens is convex (Chen Fig. 1A - 151), the optical imaging system has a total number of five lenses with refractive power (Chen Fig. 1A), and satisfying f ≤ 1.76 mm (Chen Table 1 - f = 1.73mm).
	As to claim 2, Chen teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen further teaches an object side surface of the first lens is convex (Chen Fig. 1A - 111 convex off axis).
	As to claim 3, Chen teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen further teaches an object side surface of the second lens is convex (Chen Fig. 1A - 121).
	As to claim 4, Chen teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen further teaches an object side surface of the third lens is convex (Chen Fig. 1A - 131).
claim 5, Chen teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen further teaches an object side surface of the fourth lens is convex (Chen Fig. 1A - 141).
	As to claim 8, Chen teaches an optical imaging system (Chen Fig. 1A) comprising a first lens, a second lens, a third lens, a fourth lens, a fifth lens sequentially disposed in ascending order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Chen Fig. 1A - 110, 120, 130, 140, 150), wherein the third lens has a refractive index of about 1.6 or more (Chen Table 1 - n3 = 1.639), the first lens has negative refractive power and a convex object side surface (Chen Fig. 1A - 110, 111 convex off axis; Table 1 - f1 < 0), an image side surface of the second lens is convex (Chen Fig. 1A - 122), an image side surface of the third lens is concave (Chen Fig. 1A - 132), an object side surface of the fourth lens is convex (Chen Fig. 1A - 141), an object side surface of the fifth lens is convex (Chen Fig. 1A - 151), the optical imaging system has a total number of five lenses with refractive power (Chen Fig. 1A), and satisfying f ≤ 1.76 mm (Chen Table 1 - f = 1.73mm).
	As to claim 13, Chen teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Chen further teaches a field of view of the optical imaging system is about 120o or more (Chen Table 1 - FOV = 2*HFOV = 2*70.0 = 140o).
	As to claim 14, Chen teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Chen further teaches satisfying 2.86 ≤ CT4/ET4 (Chen Table 1 - CT4 = 1.167; Fig. 11 - Yc52, Y52; col. 10:1-20; col. 11:10-30; Table 2 - from the values of Yc52, Y52, the effective radii of surfaces (141, 142) can be found, such values used in the aspheric equation with coefficients from Table 2 to find the edge sags of 141, 142, as calculated ET4 ≈ 0.35; thus CT4/ET4 ≈ 1.167/0.35).
	As to claim 15, Chen teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Chen further teaches satisfying 0.53 < CT5/sag5 (Chen Table 1 - CT5 = 0.367; Table 2; Fig. 11 - Y52; col. 10:1-20; col. 11:10-30 - from the aspheric equation sag5 = X(Y52) ≈ 0.03; thus CT5/sag5 ≈ 0.367/0.03).
	As to claim 16, Chen teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Chen further teaches satisfying |f1/f| <4.0 (Chen Table 1 - f1 = -4.09; f = 1.73).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sekita (US 6,940,662) in view of Lohman (Scaling Laws for Lens Systems - herein Lohman)1.
	As to claim 8, Sekita teaches an optical imaging system (Sekita Fig. 3) comprising a first lens, second lens, third lens, fourth lens, fifth lens sequentially disposed in ascending order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Sekita Fig. 3 - L1, L2, L3, L4, L5), wherein the third lens has a refractive index of about 1.6 or more (Sekita Fig. 3 - L3; col. 6:12-38 - n3 = 1.84666), the first lens has a negative refractive power and a convex object side surface (Sekita Fig. 3 - L1, r1), an image side surface of the second lens is convex (Sekita Fig. 3 - r4), an image side surface of the third lens is concave (Sekita Fig. 3 - r7; col. 6:12-38 - r7 > 0), an object side surface of the fourth lens is convex (Sekita Fig. 3 - r8; col. 6:12-38 - r8 > 0), an object side surface of the fifth lens is convex 
	Sekita further teaches the focal length is f = 5.150 (Sekita col. 6:10-15, presumed millimeters), however such a value represents a scaled version of the claimed f ≤ 1.76 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to satisfy f ≤ 1.76 mm, since such a modification would involve only a mere change in size of a component.  Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. In re Reinhart, 189 USPQ 143 (CCAP 1976).  As taught by Lohman, scaling optical systems is trivial (Lohman Section II).  It would have been obvious to scale up/down the optical system of Sekita for the purpose of being used with smaller cameras and/or CCD/CMOS image sensor.
	As to claim 9, Sekita in view of Lohman teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Sekita further teaches satisfying the third lens has a refractive index of about 1.66 or more (Sekita col. 6:12-38 - n3 = 1.84666).
	As to claim 15, Sekita in view of Lohman teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Sekita further teaches satisfying 0.53 < CT5/sag5 (Sekita Fig. 3 - r11; col. 5:45-48; col. 6:12-38 - CT5 = 2.50; from the aspherical equation sag5 = x(r); as calculated sag5 ≈ 0.02 - i.e. the surface r11 = -705.127 is essentially flat, thus the sag5 is essentially 0, therefore CT5/sag5 >> 0.53).
claim 16, Sekita in view of Lohman teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Sekita further teaches |f1/f| < 4.0 (Sekita col. 6:12-38 - f = 5.15; as calculated f1 ≈ -7.6).

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 17, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lohmann, Adolf W. “Scaling Laws for Lens Systems.” Applied Optics, vol. 28, no. 23, 1 Dec. 1989, pp. 4996–4998.